Advisory Action

Continuation of 12.

Applicant argues that independent claims 1 and 22 are amended to clarify that the region other than the exposure region is also covered by a part of the insulating 40 as shown, for example, in Figures 3 and 9 of the present application.  Therefore, reconsideration and withdrawal of the 35 U.S.C. § 112(a) rejection are in order.
However, the Examiner respectfully disagrees.  The amendments are insufficient to overcome the 35 U.S.C. § 112(a), new matter rejection.  In Claim 1, an exposure region is defined as “which the metal powder is exposed from the resin material”.  This is also broadly defined in [0008] or narrowly defined as a region in which the metal film and the element body make contact with each other as disclosed in [0010] in Applicant’s published application.  
Due to the broadly defined term of exposure region in Claim 1, the entire surface of Applicant’s element body is construed as an “exposure region”.  Below is Examiner’s annotation of Applicant’s Figs. 7 and 8.  The instant figures below illustrate an intermediate product of Applicant’s claimed invention, wherein the entire surface of the element body is construed as an “exposure region” (i.e. the metal powder (12) being exposed from the resin material (11)). 

    PNG
    media_image1.png
    543
    1018
    media_image1.png
    Greyscale

The insulating film (40) and the resin material (11) are removed by being irradiated with a laser and the metal powder (12) are fused/bonded together by being molten. Figs. 3 and 4 below is Applicant’s final product. 

    PNG
    media_image2.png
    470
    1112
    media_image2.png
    Greyscale


	




    PNG
    media_image3.png
    161
    700
    media_image3.png
    Greyscale

The limitation, “the outer surface of the element body other than the exposure region” is considered new matter because the entire outer surface is an exposure region, before and after irradiation.  As shown above in Fig. 8, metal powder (12) is exposed from the resin material (11) on an outer surface of the element body and an insulating film (40) covers said area.  The metal powder (12) that is directly under the insulation film (40) would still be exposed from the resin in the final product.  Thus, the limitation, 

    PNG
    media_image4.png
    70
    771
    media_image4.png
    Greyscale

is also unclear as there is only an exposure region in Applicant’s invention.  There is no “other than the exposure region” and so Claim 1 would not necessarily have an insulating film present. 
Thus, the new matter rejection is maintained as there is only one region (exposure region) on an outer surface of the element body.  Please also see 35 U.S.C. § 112(a) rejection in the Final Office Action 7/21/2021 as it is still relevant.  

/Lisa Chau/
Examiner, Art Unit 1785

/Holly Rickman/Primary Examiner, Art Unit 1785